849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sherlocke Evan Francis HOLMES, Plaintiff-Appellant,v.Edward W. MURRAY;  W.P. Rogers;  Thomas R. Israel,Defendants-Appellees.
No. 88-7575.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  May 27, 1988.

Sherlocke Evan Francis Holmes, appellant pro se.
Nelson H.C. Fisher (Office of the Attorney General of Virginia), for appellees.
Before DONALD RUSSELL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Sherlocke Evan Francis Holmes appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holmes v. Murray, C/A No. 87-49-H (W.D.Va. Mar. 2, 1988).


2
Holmes's motion for intervention or injunction is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.